DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application dated 1/17/22 including claims 1-18, out of which claims 2 and 6 have been cancelled.. Remaining claims are 1. 3-5 and 7-18.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2022 was filed ..  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 1, 3-5 and 7-18 are allowed.
The prior art of record does not disclose directy or indirectly following limitations:
.As recited by claim 1;
wherein the first wireless modem comprises: a first search circuit arranged to search for a beacon transmission in a first frequency channel; a first data receiver arranged to extract data from a detected beacon signal, the first data receiver being arranged to extract from the detected beacon signal: an indication of a first wireless access point of the plurality of wireless access points transmitting the beacon signal; a first load value indicative of a loading of the first wireless access point; an indication of a second wireless access point having overlapping coverage with the first wireless access point; a second data receiver arranged to extract data from a second beacon signal transmitted by the second wireless access point in a second frequency channel being different from the first frequency channel; the second data receiver being arranged to 3 determine the second beacon signal in response to the indication of the second wireless access point and to extract from the second beacon signal a second load value indicative of a loading of the second wireless access point; a selection circuit arranged to select a target wireless access point from a set of wireless access points of the plurality of wireless access points dependent on the first load value and the second load value, the set of wireless access points comprising the first wireless access point and the second wireless access point; and a circuit arranged to initialize a mm wave link setup with the target wireless access point; wherein the first load value is indicative of at least one number selected from the group of: a first number of wireless modems having mm wave links established with the first wireless access point; and a second number of vehicles having mm wave links established with the first wireless access point. 
As recited by claim 16;
the wireless modem further comprising: a first search circuit arranged to search for a beacon transmission in a first frequency channel; a first data receiver arranged to extract data from a detected beacon signal, the first data receiver being arranged to extract from the detected beacon signal: an indication of a first wireless access point of the plurality of wireless access points transmitting the beacon signal; a first load value indicative of a loading of the first wireless access point; an indication of a second wireless access point having overlapping coverage with the first wireless access point; a second data receiver arranged to extract data from a second beacon signal transmitted by the second wireless access point in a second frequency channel being different from the first frequency channel; the second data receiver being arranged to determine the second beacon signal in response to the indication of the second wireless access point and to extract from the second beacon signal a second load value indicative of a loading of the second wireless access point; a selection circuit arranged to select a target wireless access point from a set of wireless access points of the plurality of wireless access points dependent on the first load value and the second load value, the set of wireless access points comprising the first wireless access point and the second wireless access point; and a circuit arranged to initialize a mm wave link setup with the target wireless access point; wherein the first load value is indicative of at least one number selected from the group of: a first number of wireless modems having mm wave links established with the first wireless access point; and a second number of vehicles having mm wave links established with the first wireless access point.
As recited by claim 17;
searching for a beacon transmission in a first frequency channel; extracting data from a detected beacon signal, the first data receiver being arranged to extract from the detected beacon signal: an indication of a first wireless access point of the plurality of wireless access points transmitting the beacon signal; a first load value indicative of a loading of the first wireless access point; an indication of a second wireless access point having overlapping coverage with the first wireless access point; extracting data from a second beacon signal transmitted by the second wireless access point in a second frequency channel being different from the first frequency channel, the extracting data including determining the second beacon signal in response to the indication of the second wireless access point and extracting from the second beacon signal a second load value indicative of a loading of the second wireless access point; selecting a target wireless access point from a set of wireless access points of the plurality of wireless access points dependent on the first load value and the second load 8 value, the set of wireless access points comprising the first wireless access point and the second wireless access point; and initializing a mm wave link setup with the target wireless access point wherein the first load value is indicative of at least one number selected from the group of: a first number of wireless modems having mm wave links established with the first wireless access point; and a second number of vehicles having mm wave links established with the first wireless access point.
As recited by claim 18;
searching for a beacon transmission in a first frequency channel; extracting data from a detected beacon signal, the first data receiver being arranged to extract from the detected beacon signal: an indication of a first wireless access point of the plurality of wireless access points transmitting the beacon signal; 9 a first load value indicative of a loading of the first wireless access point; an indication of a second wireless access point having overlapping coverage with the first wireless access point; extracting data from a second beacon signal transmitted by the second wireless access point in a second frequency channel being different from the first frequency channel, the extracting data including determining the second beacon signal in response to the indication of the second wireless access point and extracting from the second beacon signal a second load value indicative of a loading of the second wireless access point; selecting a target wireless access point from a set of wireless access points of the plurality of wireless access points dependent on the first load value and the second load value, the set of wireless access points comprising the first wireless access point and the second wireless access point; and initializing a mm wave link setup with the target wireless access point; wherein the first load value is indicative of at least one number selected from the group of: a first number of wireless modems having mm wave links established with the first wireless access point; and a second number of vehicles having mm wave links established 
with the first wireless access point.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Legg; et al (US 20210274325) discloses A communication system supporting communication for nodes of a vehicle (103) comprises wireless access points (203, 205) for communication using directional beams. Wireless modems (701, 703, 111, 113) of the vehicle (103) establish a mm wave radio communication link to an access point (203). The vehicle network transmits link indications to at least one of the access points (203, 205) where a link indication provides a link between a MAC address of a wireless modem (701, 703, 111, 113) and a vehicle identity indication for the vehicle (103). An air interface scheduler (1001) for an access point (201) performs MAC layer scheduling over mm wave radio communication links established for the access point (201) in response to the first vehicle identity indication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar SivjiKumar can be reached on 571-270-7462. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/               Primary Examiner, Art Unit 2647